Name: 2000/817/EC: Commission Decision of 27 December 2000 concerning the non-inclusion of permethrin in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(2000) 4140) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  deterioration of the environment;  trade policy;  means of agricultural production
 Date Published: 2000-12-28

 Avis juridique important|32000D08172000/817/EC: Commission Decision of 27 December 2000 concerning the non-inclusion of permethrin in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance (notified under document number C(2000) 4140) (Text with EEA relevance) Official Journal L 332 , 28/12/2000 P. 0114 - 0115Commission Decisionof 27 December 2000concerning the non-inclusion of permethrin in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance(notified under document number C(2000) 4140)(Text with EEA relevance)(2000/817/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 2000/68/EC(2), and in particular the fourth subparagraph of Article 8(2) thereof,Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992 laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC concerning the placing of plant protection products on the market(3), as last amended by Commission Regulation (EC) No 2266/2000(4) and in particular Article 7(3a)b) thereof,Whereas:(1) Article 8(2) of Directive 91/414/EEC provided for the Commission to carry out a programme of work for the examination of the active substances used in plant-protection products which were already on the market on 15 July 1993. Detailed rules for the carrying out of this programme were established in Commission Regulation (EEC) No 3600/92.(2) Commission Regulation (EC) No 933/94(5) of 27 April 1994, as last amended by Regulation (EC) No 2230/95(6) has designated the active substances which should be assessed in the framework of Regulation (EEC) No 3600/92, designated a Member State to act as rapporteur in respect of the assessment of each substance and identified the producers of each active substance who submitted a notification in due time in accordance with Article 4(2) of Regulation (EEC) No 3600/92.(3) Permethrin is one of the 90 active substances designated in Regulation (EC) No 933/94.(4) In accordance with Article 7(1)(c) of Regulation (EEC) No 3600/92, Ireland, being the designated rapporteur Member State, submitted on 10 June 1998 to the Commission the report of its assessment of the information submitted by the notifiers in accordance with the provisions of Article 6(1) of this Regulation.(5) The assessment report prepared by Ireland was reviewed by the Member States and the Commission within the Standing Committee on Plant Health. This review was finalised on 13 July 2000 in the format of the Commission review report for permethin, in accordance with Article 7(6) of Regulation (EEC) No 3600/92.(6) It has appeared from the assessments made that the submitted information is not sufficient to demonstrate that, under the proposed conditions of use, plant-protection products containing the active substance concerned satisfy the requirements laid down in Articles 5(1)(a) and (b) and 5(2)(b) of Directive 91/414/EEC.(7) All notifiers informed the Commission and the rapporteur Member State that they no longer wished to participate in the programme of work for this active substance. Therefore, the further information which would be required to demonstrate that permethrin fully complies with the requirements of Directive 91/414/EEC will not be submitted.(8) Therefore, it is not possible to include this active substance in Annex I to Directive 91/414/EEC.(9) Technical evidence has been provided indicating that limited further use of permethrin in forestry could be allowed whilst research is ongoing in order to find efficient alternatives providing that appropriate risk mitigation measures are taken.(10) Any period of grace for disposal, storage, placing on the market and use of existing stocks of plant-protection products containing permethrin allowed by Member States, in accordance with the provisions of Article 4(6) of Directive 91/414/EEC should be limited to a period no longer than 18 months to allow existing stocks to be used in no more than one further growing season.(11) This Decision does not prejudice any action the Commission may undertake at a later stage for this active substance within the framework of Council Directive 79/117/EEC(7).(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Permethrin is not included as an active substance in Annex I to Directive 91/414/EEC.Article 2The Member States shall ensure:1. that authorisations for all uses of plant-protection products containing permethrin are withdrawn within a period of six months from the date of adoption of the present Decision except for the uses referred to in paragraph 2;2. that the authorisations for uses of plant-protection products containing permethrin in young plants for forestry are withdrawn not later than on 25 July 2003;3. that from the date of the present Decision no authorisations for plant-protection products containing permethrin will be granted or renewed under the derogation provided for in Article 8(2) of Directive 91/414/EEC, except for the uses referred to in paragraph 2.Article 3Any period of grace granted by a Member State in accordance with the provisions of Article 4(6) of Directive 91/414/EEC, shall be as short as possible and not longer than 18 months from the date of adoption of the present Decision. For the uses referred to in Article 2(2) the period of grace shall expire not later than on 31 December 2003.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 276, 28.10.2000, p. 41.(3) OJ L 366, 15.12.1992, p. 10.(4) OJ L 259, 13.10.2000, p. 27.(5) OJ L 107, 28.4.1994, p. 8.(6) OJ L 225, 22.9.1995, p. 1.(7) OJ L 33, 8.2.1979, p. 36.